Citation Nr: 0411250	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 
2002) for alleged additional disability, characterized as 
incomplete paralysis of the left hand, resulting from VA medical 
care from October 2001 through November 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the veteran's July 2003 substantive appeal 
included a request for a Board hearing in Washington, DC.  
However, in February 2004 correspondence, he indicated that he 
would not attend the Board hearing scheduled for March 2004.  
Therefore, the hearing request is considered withdrawn.  

The veteran's original claim received in April 2002 included a 
claim for non-service-connected disability pension benefits.  By 
statement dated in May 2002, the veteran withdrew that claim.  
Therefore, the issue is not currently before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal. 

2.  The veteran was admitted to the VA Medical Center (VAMC) 
Mountain Home in October 2001 for treatment associated with 
infected right foot, which included placement of a Hickman 
catheter in the left subclavian/superior vena cava to facilitate 
the administration of intravenous antibiotics.  

3.  In November 2001, the veteran reported experiencing left 
shoulder and arm pain; the diagnosis was left upper extremity pain 
as a result of brachial plexus inflammation due to the Hickman 
catheter.  

4.  The veteran continues to manifest left upper extremity 
symptoms, including pain, weakness, and muscle atrophy.  

5.  There is no competent evidence of record showing that the 
veteran incurred any additional disability proximately caused by 
fault on the part of VA in furnishing care or by an event that was 
not reasonably foreseeable. 
CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
alleged additional disability, characterized as incomplete 
paralysis of the left hand, resulting from VA medical care from 
October 2001 through November 2001 is not established.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's duty 
to notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a May 2002 letter, the RO explained the notice and 
assistance provisions of the VCAA, including what evidence VA was 
required to obtain, and what evidence VA would assist the veteran 
in obtaining if he provided the necessary information.  In 
addition, in June 2003, the RO again contacted the veteran by 
letter, explaining the evidence needed to substantiate his claim 
for benefits under 38 U.S.C.A. § 1151.  Also, the June 2003 
statement of the case includes the text of the statutes amended by 
the VCAA and the implementing regulations, which again disclose 
the notice and assistance requirements placed on VA.  Accordingly, 
the Board finds that the veteran has received all required VCAA 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice must 
be provided before the initial unfavorable determination by the 
RO.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, the RO provided the veteran with VCAA notice in a May 2002 
letter, before the initial determination made on the claim in 
December 2002.  Although the June 2003 VCAA letter supplemented 
the information originally provided with specific notice 
concerning a claim pursuant to 38 U.S.C.A. § 1151, the Board finds 
substantial compliance with the timing of the notice per Pelegrini 
without any indication of prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 11 
Vet. App. 268 (1998) (where a veteran has not been harmed by an 
error in a Board determination, the error is not prejudicial); 38 
C.F.R. § 20.1102 (2003) (an error or defect in a Board decision 
that does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

Also in Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters to the veteran do 
not contain the specific "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give to VA 
any evidence pertaining to his claim.  The letters specifically 
identified certain evidence that the RO would secure.  In 
additional they also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any other 
information or evidence he wanted the RO to secure.  In addition, 
the letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records,  private medical records as authorized by the 
veteran, and a June 2003 VA medical opinion.  The Board notes that 
the veteran provided a release to secure records from a Dr. D. 
Walters.  The RO initially sent a request for these records in May 
2002, but the request was returned as undeliverable.  The RO 
located another address for the provider and sent another request 
in June 2002.  At that time, it also advised the veteran of its 
actions and informed him that it was ultimately his responsibility 
to obtain private records.  Although the RO has not received a 
response to the latest request, the Board observes that other 
private medical records obtained include notes of treatment from a 
Dr. Walters of Sycamore Shoals Hospital.  It is not clear whether 
this person is the same physician described by the veteran.  In 
any event, the Board finds that the RO has complied with the VCAA 
in its attempts to secure evidence needed for the veteran's claim.  
There is no other indication that relevant evidence remains 
outstanding.  Thus, the Board finds that the duty to assist has 
been satisfied.  38 U.S.C.A. § 5103A.    

Analysis

Under certain circumstances, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such disability were service-connected.  38 U.S.C.A. § 
1151(a) (West 2002); 38 C.F.R. § 3.358(a) (2003).  In order to 
constitute qualifying additional disability, first, the disability 
must not be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(c)(4).  Second, the 
disability must be caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by VA, and the 
proximate cause of the disability was a) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, medical 
or surgical treatment, or examination; or b) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).  

In determining whether disability resulted from disease or injury 
or aggravation of an existing disease or injury suffered as a 
result of VA care, the veteran's physical condition immediately 
prior to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the condition 
that the specific medical or surgical treatment was designed to 
relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In addition, the evidence 
must show actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The record shows that the veteran was admitted to the VAMC 
Mountain Home in October 2001 for treatment of an infected right 
foot, which ultimately required transmetatarsal amputation.  
Subsequently, the veteran still required treatment for infection, 
specifically long-term antibiotics.  It was determined that 
placement of a Hickman catheter was preferred for facilitating the 
administration of intravenous antibiotics and fluids.  On October 
29, the veteran underwent placement of the catheter in the left 
subclavian/superior vena cava without incident.  VA records show 
that he consented to the procedure after having been advised of 
the risks.  On November 9, he first reported experiencing upper 
left arm pain.  The pain persisted, at varying levels of 
intensity, affecting both the left arm and shoulder areas.  The 
report of a neurology consultation dated November 19 showed an 
impression of severe brachial plexitis, most likely secondary to 
the Hickman catheter.  Medical personnel removed the catheter the 
next day.  The veteran continued to report left upper extremity 
symptoms throughout the date of his discharge on November 30.  
Consultation notes dated November 21 indicated that the veteran 
had possible brachial plexus inflammation and that he might suffer 
from pain for an indefinite period of time.  The veteran reported 
for a VA examination in October 2002.  The examiner found that the 
veteran continued to manifest left upper extremity symptoms, 
including pain, weakness, and muscle atrophy.  

In summary, the evidence demonstrates that the veteran has 
residual disability medically associated with use of a Hickman 
catheter for the administration of intravenous antibiotics and 
fluids during his VA hospitalization in late 2001.  However, upon 
review of the record, the Board finds no competent evidence 
showing this additional disability was proximately caused by fault 
on the part of VA in furnishing care.  38 U.S.C.A. § 
1151(a)(1)(A).  That is, there is no competent evidence showing 
that VA was negligent, careless, or otherwise at fault in the use 
or placement of the catheter.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The operative report from the 
catheter placement discloses no problems or errors in the 
placement of the catheter.  Subsequent evaluations of the left 
upper extremity symptoms at VA attribute the syndrome to the 
Hickman catheter, but make no suggestion of any negligence or 
carelessness in the use of the catheter.  Finally, records from 
private physicians who treated the veteran following this VA 
hospitalization offer no opinion as to the cause of the veteran's 
left arm symptoms.    

The Board notes that a VA podiatry progress note dated on November 
29 relates the veteran's report that he had seen numerous doctors 
in an effort to determine the cause of his problem.  He had been 
told the opinion that the Hickman catheter had leaked and that the 
antibiotics irritated the brachial plexus, causing the swelling 
and pain.  It would take some time for the antibiotics to 
dissipate and for the pain to decrease.  To the extent such 
alleged leakage of the catheter could suggest fault on the part of 
VA in administering the veteran's care, the Board emphasizes that 
the medical evidence of record does not in any way corroborate the 
veteran's assertion.  In addition, the veteran, not trained in 
medicine is not competent to relate what a doctor might have told 
him.  "[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In addition, the evidence does not establish that the resulting 
disability to the veteran is an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1)(B).  Specifically, a June 2003 VA medical 
opinion states that brachial plexus injury or inflammation is a 
foreseeable complication of the veteran's Hickman catheter 
placement.  The catheter was placed in the vena cava, which is 
anatomically located adjacent to the brachial plexus trunk and 
system.  There is no contrary medical opinion of record.     

In conclusion, the Board finds that the evidence for and against 
the veteran's claim is not so evenly balanced as to require 
resolution of doubt in his favor.  38 U.S.C.A. § 5107(b).  
Although the veteran has residual disability associated with the 
use of a Hickman catheter in the course of his VA hospitalization, 
there is no evidence of fault on VA's part or that the result was 
not reasonably foreseeable.  Accordingly, the Board finds that 
compensation pursuant to 38 U.S.C.A. § 1151 is not established.  
The appeal is denied.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for alleged additional 
disability, characterized as incomplete paralysis of the left 
hand, resulting from VA medical care from October 2001 through 
November 2001 is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



